ON REHEARING GRANTED
Appellants’ petition for rehearing points out that a finding in the portion of the chancellor’s decree quoted in our opinion, viz: “That no money, assets or resources of Turner Produce Co., Inc. were used in connection with the formation or operation of T & T Trucking, Inc.,” was replaced by the chancellor on rehearing by the finding that “certain facilities and employees of Turner Produce Co., Inc. were used in connection with the operation of T & T Trucking, Inc. and the record will reflect as to what extent and the arrangements therefor.”
Petitioners contend the finding requires remand of the cause to the circuit court for an accounting with reference to the matters referred to therein. We hold otherwise, because it sufficiently appears from the record that the services and facilities of the produce company thus -received and used by the trucking company were reasonably compensated for directly or indirectly by the latter.
Our opinion is amended to include the corrected finding of the chancellor as shown above, but in other respects our said opinion and judgment of March 30, 1965, is adhered to.